If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS



ANIMESH AGARWAL,                                                     UNPUBLISHED
                                                                     February 12, 2019
               Plaintiff-Appellant,

v                                                                    Nos. 340133; 340435; 340591
                                                                     Oakland Circuit Court
                                                                     Family Division
SEEMA AGARWAL,                                                       LC No. 2015-835011-DO

               Defendant-Appellee.


Before: JANSEN, P.J., and BECKERING and O’BRIEN, JJ.

PER CURIAM.

        Plaintiff appeals as of right the division of marital property between plaintiff and
defendant within the judgment of divorce.1 Plaintiff contends the trial court erred in
distinguishing separate property from marital property, in choosing the date for the valuation of
the assets, and the ultimate division of the assets. We affirm.

       Plaintiff and defendant were married in India on January 30, 1990. They are the parents
of two adult daughters.2 The parties resided together at the marital home—located in Troy,
Michigan—during their marriage until defendant left the home on February 23, 2013. Defendant
took their youngest daughter with her. During the period of time after defendant left the marital
home, plaintiff remained in the home, with defendant obtaining rental housing and then



1
 Plaintiff also appeals as of right the trial court’s orders awarding attorney fees to defendant, but
has acknowledged that he is not challenging that award. Having failed to raise an issue on
appeal regarding the attorney fee award, we find that aspect of plaintiff’s appeal to be
abandoned. In re Conservatorship of Brody, 321 Mich. App. 332, 346; 909 NW2d 849 (2017).
2
  At the time of entry of the judgment of divorce, the daughters had both attained the age of
majority, rendering custody and child support non-issues at trial. But when the parties separated
in 2013, the younger daughter was 16 years of age, while their eldest daughter was an adult.
purchasing a condominium in October of 2015. Despite their physical separation and
maintenance of separate residences beginning in February of 2013, plaintiff did not file a
complaint for divorce until September 18, 2015. The trial court entered the judgment of divorce
in May 2017.

        On appeal, plaintiff raises several interrelated arguments. Plaintiff contends that the trial
court’s distribution of assets was inequitable because (1) it elected to use an allegedly arbitrary
valuation date rather than the date of separation, (2) it unfairly distributed the parties’ real
property by awarding defendant an additional $40,000 in equity in the marital home, (3) it
incorrectly determined that defendant’s condominium was separate property, and (4) it unfairly
divided numerous marital assets.

       As this Court has explained:

               In a divorce action, we review for clear error a trial court’s factual findings
       related to the division of marital property. A finding is clearly erroneous if we are
       left with a definite and firm conviction that a mistake has been made. We address
       questions of law de novo. [Cunningham v Cunningham, 289 Mich. App. 195, 200;
       795 NW2d 826 (2010) (citations omitted).]

        “[T]he proper time for valuation of an asset is within the discretion of the trial court.”
Nalevayko v Nalevayko, 198 Mich. App. 163, 164; 497 NW2d 533 (1993). “If the trial court’s
findings of fact are upheld, we then must decide whether the dispositive ruling was fair and
equitable in light of those facts. A dispositional ruling is discretionary and should be affirmed
unless this Court is left with the firm conviction that the division was inequitable.” McNamara v
Horner, 249 Mich. App. 177, 183; 642 NW2d 385 (2002) (citations omitted). “We accord special
deference to a trial court’s factual findings that were based on witness credibility.” Woodington
v Shokoohi, 288 Mich. App. 352, 358; 792 NW2d 63 (2010). “The goal of the court when
apportioning a marital estate is to reach an equitable division in light of all the circumstances.
Each spouse need not receive a mathematically equal share, but significant departures from
congruence must be explained clearly by the court.” Byington v Byington, 224 Mich. App. 103,
114-115; 568 NW2d 141 (1997) (citations omitted).

        This Court has explained the procedure and factors for consideration when distributing
marital assets, ascertaining a date for valuation, and determining separate property:

       [A] trial court should equitably distribute marital property in light of all the
       circumstances. To reach an equitable division of marital property, a trial court
       should consider the duration of the marriage, the contribution of each party to the
       marital estate, each party’s station in life, each party’s earning ability, each
       party’s age, health and needs, fault or past misconduct, and any other equitable
       circumstance. The determination of relevant factors will vary with the
       circumstances of each case, and no one factor should be given undue weight. The
       trial court must make specific findings regarding the factors it determines to be
       relevant.




                                                -2-
                Generally, marital assets are subject to division between the parties but the
        parties’ separate assets may not be invaded. Generally, assets earned by a spouse
        during the marriage, whether they are received during the existence of the
        marriage or after the judgment of divorce, are properly considered part of the
        marital estate. The parties’ manifestation of intent to lead separate lives, such as
        by filing a complaint for divorce or maintaining separate homes, can be of crucial
        significance when apportioning the marital estate. However, property earned after
        such a manifestation of intent should still be considered a marital asset, although
        the presumption of congruence that exists with respect to the distribution of
        marital assets becomes attenuated and may result in the nonacquiring spouse
        being entitled to no share or a lesser share of the property in light of all the
        apportionment factors. Separate assets may be invaded if one party demonstrates
        additional need, or had significantly contributed to the acquisition or growth of
        the separate asset.

                 A trial court must make specific findings of fact regarding the value of
        each disputed piece of marital property awarded to each party in the judgment. A
        trial court’s findings of fact are inadequate if they are not sufficiently specific to
        enable the parties to determine the approximate values of their individual awards
        by consulting the verdict along with the valuations to which they stipulated. For
        the purposes of dividing property, marital assets are typically valued at the time of
        trial or the time judgment is entered, although a court may, in its discretion, use a
        different date. [Woodington, 288 Mich. App. at 363-365 (citations omitted).]

        Plaintiff disputes the trial court’s election to use the first date of the trial, June 2, 2016, as
the valuation date for the assets. According to plaintiff, the parties separated in February 2013
and essentially led separate lives since then, so the trial court should have used February 23,
2013—the date that defendant left the marital home—as the date for valuation.

        As already stated, “marital assets are typically valued at the time of trial or the time
judgment is entered, although a court may, in its discretion, use a different date.” Id. at 365.
“[I]n determining the valuation date, the circuit court must and does retain considerable
discretion to see that equity is done.” Byington, 224 Mich. App. at 114 n 4.

         Plaintiff’s main complaint with the date of valuation is that he had assets that had gained
significant value after the parties physically separated, and he believed that it is inequitable for
defendant to benefit from any gains realized while the parties were living apart. The parties do
not dispute that they began to establish separate physical living conditions in February 2013. But
it is also beyond dispute that they did not fully effectuate the severance of their assets after their
separation and before trial. As discussed by this Court:

        When determining property rights, the court may apportion all property that has
        “come to either party by reason of the marriage. . . .” The property that is subject
        to apportionment is referred to as “marital property,” and it is this property that
        comprises the marital estate. Assets earned by a spouse during the marriage are
        properly considered part of the marital estate. [Id. at 110 (citations omitted).]


                                                   -3-
Thus, the various accounts and assets that plaintiff contends were acquired after the parties’
physical separation but developed before the judgment of divorce “[are] marital property and
[are] properly considered part of the marital estate.” Id.

        It has been routinely recognized that “when apportioning the marital estate incident to a
divorce, the court must strive for ‘an equitable division of any increase in net worth that may
have occurred between the beginning and the end of the marriage.’ ” Id. at 113 (citation
omitted). And, again, “[w]hen dividing the estate, the court should consider the duration of the
marriage, the contribution of each party to the marital estate, each party’s station in life, each
party’s earning ability, each party’s age, health, and needs, fault or past misconduct, and any
other equitable circumstance. The significance of each of these factors will vary from case to
case, and each factor need not be given equal weight where the circumstances dictate otherwise.”
Id. at 115 (citations omitted). While “a public manifestation of intent to lead separate lives has
relevance,” it must still be weighed in the context of the “contribution of each party to the marital
estate.” Id.

        Here, the parties were married a significant number of years. Both contributed
financially to their family’s maintenance and acquisition of assets throughout the marriage. Each
also provided services to their family, although the trial court found defendant’s contributions to
be significant and exclusive at various periods during the marriage. While plaintiff contends that
his acquisition of monies after the separation was completely independent of defendant, he is
mistaken. Plaintiff was able to make such significant financial contributions to his various
accounts because defendant assisted throughout the marriage in paying off the encumbrances on
the marital home, which plaintiff continued to live in during their period of separation. In
contrast, defendant was required to expend earnings for housing and to support their youngest
daughter, without contribution from plaintiff. To permit plaintiff to benefit from the windfall,
created in part from defendant’s marital contributions, would be inequitable. Thus, given the
overall circumstances of this case, and with due consideration given to the history of the parties
in contribution to their estate and assets, it was not an abuse of discretion for the trial court to
select the later date for valuation of the assets in order to place the parties in “relative parity.” Id.
at 116.

        Addressing the distribution of real property, the trial court split the equity value of the
marital home between the parties, with an additional $40,000 awarded to defendant premised on
the attribution of fault to plaintiff for the breakdown of the marital relationship and the trial
court’s factual determination that defendant’s contributions were particularly significant,
providing the exclusive financial and caretaking functions for the family during a lengthy period
of time. Plaintiff does not dispute an equal split or the division of the marital home equity, but
does challenge the award of an additional $40,000 to defendant. Clearly, the marital home was a
joint asset having been obtained early in the marriage, with both parties contributing to the
removal of all financial encumbrances to the property, other than the routine expenses of taxes,
insurance, and utilities. While plaintiff sought reimbursement for de minimis repairs he
effectuated to the marital home during the separation, the trial court properly denied this request
based on the benefit received by plaintiff for having a rent-free residence. Further, given the
property was in his possession, it seems equitable that he should be accountable for repairs and
maintenance required that were relatively insignificant financially.


                                                  -4-
         With reference to the additional $40,000 awarded in equity from this asset, it is notable
that a trial court is authorized “to consider a party’s fault in causing the breakdown of the marital
relationship as a factor . . . in dividing the marital estate.” Berger v Berger, 277 Mich. App. 700,
721; 747 NW2d 336 (2008). However, courts have been cautioned against an award that results
in a “huge divergence from congruence,” or the attribution of overly significant weight to any
particular factor in the distribution of assets. Id. Punishment is not an acceptable objective as “a
judge’s role is to achieve equity, not to ‘punish’ one of the parties.” Id. at 722 (quotation marks
and citation omitted).

        Here, the trial court’s attribution of fault served as justification for it to vary from the
award of a simple equalization in the distribution of the asset, but was not set forth for purposes
of punishment.3 Rather, the trial court explicitly indicated that the additional award to defendant
was in recognition of her significant contributions both during the marriage and after the parties’
separation, citing specifically the period of time when plaintiff attempted to unsuccessfully
engage in day trading, leaving the financial burden of the family solely to defendant. The trial
court also noted that after the separation, defendant assumed all financial responsibility for the
youngest child without any contribution by plaintiff. Thus, the trial court’s award is not
construed to be inequitable or the imposition of an improper punishment to plaintiff.

        Plaintiff also challenges the trial court’s determination that defendant’s condominium
constituted separate property and that plaintiff was not entitled to any division of the
condominium’s equity. It was undisputed that the parties separated in February 2013, the
complaint for divorce was not filed until September 2015, and defendant’s purchase of the
condominium effectuated in October 2015. Monies for the down payment on the condominium
were gifted to defendant, and plaintiff acknowledged that he made no financial or other
contribution to the acquisition of the condominium.

        “[T]he trial court’s first consideration when dividing property in divorce proceedings is
the determination of marital and separate assets.” Reeves v Reeves, 226 Mich. App. 490, 493-494;
575 NW2d 1 (1997). “Marital assets are those that came ‘to either party by reason of the



3
  Plaintiff contests the trial court’s finding that plaintiff was at fault for the dissolution of the
marriage because, according to plaintiff, there was no evidence of fault. Yet plaintiff ignores
that the trial court acknowledged that there was “no direct evidence of an extramarital affair.”
Rather, the trial court considered the testimony about plaintiff’s relationship with his “tennis club
friend” and how that relationship contributed “to the parties’ martial discontent and eventual
separation.” For instance, defendant testified that she was concerned about a potential
relationship that plaintiff may have been having with his “tennis club friend,” but when she
confronted plaintiff about it, he refused to deny that he had “any feeling[s] for” his tennis club
friend. Relatedly, the trial court based its determination of fault on its finding that “Plaintiff
refused to participate in . . . efforts to salvage the marriage.” Giving deference to the trial court’s
credibility determinations—as we are unpersuaded by plaintiff’s arguments that we should not
give deference to those determinations—we conclude that the trial court’s finding that plaintiff
was at fault for the dissolution of the marriage was not improper.


                                                 -5-
marriage. . . .’ ” Woodington, 288 Mich. App. at 358, quoting MCL 552.19. “Generally, marital
assets are subject to division between the parties, but the parties’ separate assets may not be
invaded.” McNamara, 249 Mich. App. at 183. “Normally, property received by a married
party . . . but kept separate from marital property, is deemed to be separate property not subject
to distribution.” Dart v Dart, 460 Mich. 573, 585; 597 NW2d 82 (1999).

        Here, it does not appear that the condominium came to defendant “ ‘by reason of the
marriage. . . .’ ” Woodington, 288 Mich. App. at 358, quoting MCL 552.19. After defendant left
the marital home, she obtained rental housing, while plaintiff lived rent-free at the paid-off
marital home. Defendant only purchased the condominium after monies for the down payment
were gifted to her. There is no evidence that plaintiff ever visited or otherwise contributed to the
acquisition of the condominium; it was always defendant’s separate home, acquired by defendant
using non-marital funds after the parties had been physically separated for over two years. On
this record, we are not definitely and firmly convinced that the trial court made a mistake by
concluding that defendant’s condominium was her separate property. 4

        Plaintiff next challenges the trial court’s division of numerous items of marital property.
First, while plaintiff does not specifically challenge the trial court’s award of each party their
separate vehicle, he implies that the debt for his vehicle should be taken into consideration when
formulating the award. Contrary to plaintiff’s implication, having been awarded the asset, it is
not atypical for the debt associated with the asset to also be awarded to the individual receiving
possession. Since the asset was identified historically as plaintiff’s transportation and will be in
the sole possession and control of plaintiff, it is only reasonable that he maintain the debt
associated with the vehicle. Plaintiff also sought contribution to his student loan debt, denying
defendant had ever contributed to its payment. There are multiple problems with plaintiff’s
position. Defendant’s contribution to plaintiff’s attainment of an advanced degree is not limited
to financial contributions made directly for the loan. Defendant worked throughout the term of
the marriage, except for periods of unemployment, in which she contributed to the household
both financially and as a caretaker, thus contributing to the advancement of plaintiff’s education.
In addition, plaintiff paid off the student loan debt of $39,000 before the divorce trial with
monies that would have been subject to distribution as part of the marital estate. Thus, defendant
has contributed to those expenses, and plaintiff has no basis for complaint.

        Similarly, although plaintiff disputes the award of personal items from the marital home,
it cannot be reasonably asserted that defendant’s procurement of her items of clothing from the
home is inequitable. Further, while plaintiff contends that the parties divided the personal
property and furnishings from the marital home at the time of their separation, his assertion is
belied by defendant’s testimony that she did not view the estrangement as permanent. The award
to defendant of a buffet, hutch, and fine china from the marital home, with plaintiff retaining the
remainder of the furnishings, cannot be construed as inequitable given the acquisition of the
items over 26 years of marriage.



4
 Plaintiff does not argue that his situation falls under either of the two statutory exceptions that
permit invading defendant’s separate property. See MCL 552.23 and MCL 552.401.


                                                -6-
       Plaintiff also contests the trial court’s refusal to distribute, as marital property, any funds
remaining in the Michigan Education Savings Plan (MESP) account5 and the Michigan Uniform
Transfers to Minors Act (MUTMA)6 accounts that were in the names of the parties’ adult
children as beneficiaries.

        MUTMA7 and MESP8 accounts are established for the benefit of an identified individual,
so the accounts are construed as owned by that individual, and the trial court was precluded from
awarding the accounts to either of the parties. See Gates v Gates, 256 Mich. App. 420, 428; 664
NW2d 231 (2003) (“Michigan divorce statutes do not permit the courts to order conveyance of
property or interests in property to third parties.”). Discrepancies in the parties’ respective
testimony pertaining to the ownership of the accounts, deposits and withdrawals thereto, and
their use were determined in favor of defendant based on the trial court’s attribution of
credibility. “An appellate court recognizes . . . the judge’s unique opportunity to observe the
witnesses, as well as the factfinder’s responsibility to determine the credibility and weight of trial
testimony.” Zeeland Farm Servs, Inc v JBL Enterprises, Inc, 219 Mich. App. 190, 195; 555
NW2d 733 (1996). In short, the trial court’s decision that it lacked jurisdiction to award any of
these accounts to either party was consistent with the law and the status of the adult children as
the beneficiaries of the accounts. Plaintiff’s suggestion that he should be reimbursed monies
gifted to his children through these accounts, and for which tax benefits were already realized, is
without merit.

        Plaintiff also challenges the distribution of gold coins and jewelry acquired during the
marriage. First, the parties agreed that 12 gold coins, of equal value, were purchased during the
marriage. Defendant acknowledged being in possession of six of the coins and was unaware of
the location of the remainder. Awarding defendant half of this asset—meaning the coins in her
possession—was not inequitable given their purchase during the marriage and plaintiff’s award
of the remaining coins. Second, plaintiff does not appear to dispute the award of jewelry gifted
to defendant during the marriage as her sole property, but does assert that the gold jewelry gifted
at their wedding is a marital asset intended to benefit both parties based on Indian custom. In
contrast to plaintiff’s position, it was noted that the vast majority of this jewelry is designed for a
female’s use or ornamentation and was handed to defendant at the wedding. Also, defendant


5
  Plaintiff acknowledged transferring the balance of this account into a similar form of account
that was now part of his Fidelity portfolio.
6
    MCL 554.521 et seq.
7
  “A person may make a transfer by irrevocable gift to, or the irrevocable exercise of a power of
appointment in favor of, a custodian for the benefit of a minor[.]” MCL 554.528. Further, in
accordance with MCL 554.536(2), “the custodial property is indefeasibly vested in the minor,
but the custodian has the rights, powers, duties, and authority provided in this act, and neither the
minor nor the minor’s legal representative has any right, power, duty, or authority with respect to
the custodial property except as provided in this act.”
8
 Contributions to MESP accounts are construed as gifts for relevant tax purposes. Petrosky, The
Michigan Education Savings Plan, 80 Mich B J 37, 40 (June 2001).


                                                 -7-
testified that the actual custom is to give the jewelry to the wife at the wedding, that she had
worn the various items at different times throughout the marriage, and that the intent is to treat
the items as heirlooms to be given to the parties’ daughters at an appropriate time, like their
weddings or other significant life events. The trial court elected to distribute these items by
awarding the “female” jewelry to defendant and the items designated as “male” jewelry to
plaintiff, finding defendant’s testimony more credible. The trial court was particularly persuaded
to credit defendant’s testimony on this point because plaintiff appeared to contradict himself; he
testified that, at the eldest daughter’s recent wedding, he gifted their daughter, not the son-in-law,
with jewelry. Based on the trial court’s credibility determinations and the evidence elicited at
trial, the distribution of the jewelry is not construed as inequitable. See Mogle v Scriver, 241
Mich. App. 192, 201; 614 NW2d 696 (2000) (“When reviewing the trial court’s findings of fact,
this Court defers to the trial court on issues of credibility.”).

       As for the India bank accounts, plaintiff acknowledged that the Vijaya accounts
comprised marital property. It is routinely recognized that a party cannot assert error on appeal
for something that he or she contributed to through plan or by negligence. Lewis v LeGrow, 258
Mich. App. 175, 210; 670 NW2d 675 (2003). Plaintiff also acknowledged that a vehicle gifted to
them at their wedding was sold and the monies realized were deposited into one of the accounts.

        While plaintiff asserts the State Bank of India was an account opened by his parents for
plaintiff and his brother and maintained without marital contribution, defendant disputed this
contention. According to defendant, the parties had made a deposit into the account, thus
resulting in a comingling of assets. Based on the trial court’s determination of credibility in
favor of defendant, and the minimal value of the asset, it cannot be construed as error for the trial
court to have treated this account as a marital asset subject to distribution to both parties.

        Two of the UTI mutual fund accounts in India were held jointly by the parties, with the
third account in plaintiff’s name. Defendant explained that the accounts were maintained for the
convenience of the parties when traveling to India to provide access to funds and preclude the
need to carry cash on their travels. Again, the value of the accounts, in the context of the parties’
total assets, was relatively minimal. Defendant acknowledged using the accounts for travel
expenses and gift purchases when in India while the parties were married, consistent with their
intended purpose. Thus, based on the trial court’s credibility determinations, the treatment of the
accounts as marital assets subject to distribution did not comprise error. Notably, defendant
asserted the existence of an account, pre-marriage, with the Punjabi National Bank, which cannot
now be located or traced. This account was also included, by reference and implication, by the
trial court for treatment as a marital asset subject to equal distribution between the parties, further
demonstrating the equitable nature of the trial court’s treatment of the India accounts.

         Finally, the bulk of the parties’ assets was comprised of innumerable bank, investment,
and retirement accounts, which were identified as marital assets and to be valued and distributed
equally pursuant to the trial court’s determinations. Plaintiff asserted that defendant, in
anticipation of their separation, removed monies from the accounts for her personal benefit and
that, in particular, his retirement account established after their separation should be construed as
his sole property.



                                                 -8-
       Many of the accounts were available to both parties, with each contributing and
withdrawing funds during this long-term marriage. It cannot be reasonably asserted that the
funds remaining did not comprise marital assets. Any monies moved by defendant to separate
accounts is irrelevant given the trial court’s decision that all accounts, owned by either party at
the time of the divorce trial be included in the distribution as marital assets.

         As noted earlier within the discussion regarding the proper valuation date for the assets,
plaintiff’s suggestion that his retirement accounts established and grown during the term of the
parties’ separation should be construed as his separate asset is without merit. Both parties
indisputably contributed throughout the marriage to the acquisition of various assets, including
the marital home. Plaintiff’s ability during the separation to significantly contribute to his newly
established retirement account is due, in part, to his retaining the marital home during the
separation and the absence of any mortgage or other encumbrance on the property, allowing him
to live relatively rent-free for an extended time period. Testimony evidenced that even the taxes
and insurance were paid in advance, thus providing plaintiff with an additional opportunity to
save funds he was not required to expend for his daily living costs. This opportunity was funded
by defendant’s contributions throughout the marriage. In addition, defendant assumed all
financial responsibility for the parties’ youngest daughter, who was a minor at the time of
separation, without any financial contribution by plaintiff, further affording him an increase in
discretionary funds.

        “[A]ssets a spouse earns during the marriage are properly considered part of the marital
estate, and thus subject to equitable division.” Reed v Reed, 265 Mich. App. 131, 152; 693 NW2d
825 (2005). Typically, separate property is identified as “[p]roperty that a spouse owned before
marriage or acquired during marriage by inheritance or by gift from a third party, and in some
states property acquired during marriage but after the spouses have entered into a separation
agreement and have begun living apart or after one spouse has commenced a divorce action.”
Black’s Law Dictionary (10th ed). Having distinguished between marital and separate property,
the goal for the trial court is to construct an equitable distribution of the identified assets. The
factors considered include, but are not limited to:

       (1) duration of the marriage, (2) contributions of the parties to the marital estate,
       (3) age of the parties, (4) health of the parties, (5) life status of the parties, (6)
       necessities and circumstances of the parties, (7) earning abilities of the parties, (8)
       past relations and conduct of the parties, and (9) general principles of equity.
       [McDougal v McDougal, 451 Mich. 80, 89; 545 NW2d 357 (1996).]

        This was appropriately recognized as a long-term marriage of 26 years’ duration. Both
parties contributed to the marital estate financially and through the provision of services. The
parties are fairly equivalent in age and their life status, with no indication of any significant
health concerns. Both are gainfully employed, educated, and earning substantial income
individually. The trial court determined that the breakdown of the marriage relationship was, in
a substantial degree, attributable to plaintiff’s behavior. Further, while not specifically citing
“principles of equity,” the trial court emphasized that defendant was the sole financial provider
and caretaker for periods of time during the marriage and continued to maintain that role during
the parties’ separation for the youngest daughter. Plaintiff’s ability to increase his wealth during
the parties’ separation was due in part to contributions made by defendant throughout the

                                                -9-
marriage—like the payoff of all major encumbrances on the marital home, which allowed
plaintiff to live effectively rent-free for an extended time period—and defendant’s sole support
of the youngest daughter without any contribution from plaintiff. Given the history of this
marriage as recounted by the parties during trial, the trial court’s findings on credibility, and the
general factual circumstances, the trial court’s election to split the remaining bank, investment,
and retirement accounts between the parties cannot be construed as inequitable or to have
ignored or mischaracterized separate property as comprising marital assets.

       Affirmed.



                                                              /s/ Kathleen Jansen
                                                              /s/ Jane M. Beckering
                                                              /s/ Colleen A. O’Brien




                                                -10-